Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on March 3, 2022, have been carefully considered.  No claims have been canceled; claims 1-9 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Objections and Rejections
	The following objections and rejections, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claim 5; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 3-9.

Allowable Subject Matter
Claims 1-9 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed bismuth oxide/bismuth subcarbonate/bismuth molybdate composite photocatalyst, comprising bismuth molybdate (Bi2MoO6), wherein bismuth oxide (Bi2O3) and bismuth subcarbonate ((BiO)2CO3) nanosheets are introduced to a surface of the bismuth molybdate through addition of sodium carbonate (Na2CO3) and roasting.
The prior art of record also does not teach or suggest the claimed preparation method of the aforementioned composite photocatalyst, wherein bismuth molybdate is first prepared, and the bismuth oxide and bismuth subcarbonate nanosheets are introduced via addition of sodium carbonate and roasting.
While bismuth oxide, bismuth subcarbonate, and bismuth molybdate are all known in the art of photocatalysis, a composite of these, wherein nanosheets of bismuth oxide and bismuth subcarbonate are introduced into a surface of bismuth molybdate, is not known in the art.
Exemplary prior art includes:
Huang et al. (CN 104923211), which teaches a preparation method for a Bi2O3/(BiO)2CO3 catalyst, wherein bismuth nitrate and urea are dissolved in deionized water, followed by adding ammonia water, stirring at room temperature, and heating the resultant solution in a PTFE-lined reactor to 2CO3 powder, followed by calcining said powder to obtain Bi2O3/(BiO)2CO3 catalyst.  This reference does not teach or suggest the employment of either Na2MoO4 or of ethylene glycol.  See paragraphs [0013]-[0018].
Xu et al. (CN 108745393), which teaches a bismuth-bismuthyl carbonate photocatalytic material, and the preparation thereof.  The preparation involves forming a mixed solution of bismuth nitrate, deionized water, and methanol (paragraphs [0011]-[0015]).  This reference does not teach or suggest the employment of either Na2MoO4 or of ethylene glycol, nor does this reference teach or suggest the employment of sodium carbonate.
Guo et al. (CN 108722458), which teaches a Bi2O4-Bi2O2CO3 composite material and its preparation, wherein Bi2O4 is distributed on the surface of Bi2O2CO3.  In the preparation, a bismuth source is reacted with a metal salt-templating agent mixed solution to obtain a mixed material liquid, which is filtered, washed, and dried to generate Bi2O2CO3, which is then dispersed with NaCO3 to obtain a composite suspension.  The composite suspension is then subjected to a hydrothermal reaction to obtain the composite.  See paragraphs [0044]-[0049].
"Facile Formation of Bi2O2CO3/Bi2MoO6 Nanosheets for Visible Light-Driven Photocatalysis," by Junlei Zhang et al., teaches the preparation of 2O2CO3/Bi2MoO6 nanosheets by reacting Bi2MoO6 with aqueous NaHCO3 (Experimental Section).
"Wide Bandgap Bi2O2CO3-Coupled Bi2MoO6 Heterostructured Hollow Microspheres:  One-Pot Synthesis and Enhanced Visible-Light Photocatalytic Activity," by Yang-Sen Xu et al., teaches the preparation of photocatalysts composed of nanoplatelets of Bi2O2CO3 and Bi2MoO6 prepared by template-free solvothermal process using bismuth nitrate and ammonium heptamolybdate dissolved in ethylene glycol, followed by adding ethanol and urea.  See Section 2 of Xu et al., which also teaches the formation of Bi2O2CO3 nanoplatelets via hydrothermal processing of bismuth nitrate and Na2CO3.  Xu et al. do not teach or suggest the employment of either Na2MoO4 or Bi2O3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 22, 2022